Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments filed 12/2/2021 with respect to the previous rejections of the claims under 35 USC 102 and/or 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Roberts et al. (US 2012/0197350).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 10, 11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2015/0051612, hereinafter Schmidt) in view of Roberts et al. (US 2012/0197350, hereinafter Roberts) and further in view of Nakazawa et al. (US 4,796,643, hereinafter Nakazawa).
Regarding claims 1, 4, 5, 10, 11 and 13-15, Schmidt discloses a leadless cardiac pacemaker biostimulator disposed in an inner lumen of delivery catheter 500 as seen in figures 1, 6 and 7A (par. 0033 and 0050). The biostimulator includes a housing 12/412 having an electronics compartment containing a processor configured to stimulate a target tissue and a longitudinal axis (see figure 6 and par. 0035 and 0048). A helical fixation element 418 is coupled to the housing and has a distal end distal to the electronics compartment (par. 0048 and fig. 6). A resilient scaffold having struts 432 extends radially outward from the housing to a tissue contact region distal to the distal end of the fixation element and the housing (see figure 6 and par. 0049). However, while Schmidt is silent as to the resilient scaffold being in the shape of a loop with an electrode to stimulate target tissue, Schmidt does disclose that the resilient scaffold 432 can have ANY shape that may become engaged with trabeculae along the inner walls of the heart so that unwanted rotation of the device may be reduced/prevented (par. 0049).
Regarding the resilient scaffold including a loop with electrode to stimulate target tissue, attention is directed to Roberts, which also discloses a leadless cardiac pacemaker biostimulator (see par. 0024), and thus is analogous art to Schmidt. The biostimulator includes a housing 22/27 having an electronics compartment containing a processor configured to stimulate a target tissue and a longitudinal axis (see figures 7A-7B and par. 0046). A resilient scaffold having loop 62a extends radially outward from the housing to a tissue contact region (see figures 7A and 7B). The distal end of the loop has an electrode 18a that are conductive in order to stimulate a target tissue (par. par. 0039, 0056, 0126). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to substitute a loop and electrode structure of Roberts for each resilient scaffold strut of Schmidt to create a plurality of loops coupled to the housing and rotationally distributed around the longitudinal axis since Schmidt discloses that the resilient scaffold struts 432 can have ANY shape that may become engaged with trabeculae along the inner walls of the heart so that unwanted rotation of the device may be reduced/prevented (par. 0049), and it is the Examiner’s position that loops are a shape that would become entangled with trabeculae. Furthermore, including the electrode allows the implantable device to both act as a stimulator as well as communicate with external devices (par. 0039 of Roberts for motivation).
For additional support that a loop is a shape that would become entangled with trabeculae, attention is further directed to the Nakazawa reference, which discloses an electrode for a pacemaker, and thus is analogous art with Schmidt (See abstract). Nakazawa discloses that the distal end of the electrode can have a plurality of loops 70 that allow for temporary entanglement with the trabeculae of the heart to anchor the electrode (Col. 4, lines 17-39 and claim 1 of Nakazawa). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date that the loop structures of Roberts when used as the resilient scaffold of Schmidt would become entangled with trabeculae as required by Schmidt and would allow for sufficient friction to anchor the electrode while still allowing for easy manipulation and removal (Col. 4, lines 17-39 and claim 1 of Nakazawa for motivation). 
Regarding claims 8 and 17, the resilient scaffolds would assist in anchoring the biostimulator at the target contact region as it became entangled in the trabeculae.
Claims 2, 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Roberts and Nakazawa in view of Bonner et al. (US 2015/0045868).
Regarding claims 2, 3 and 12, Schmidt, as modified above, discloses the applicant’s basic invention, including the fixation element being a helix, but is silent as to the fixation element, resilient scaffold and electrode all being included on a removable header. Attention is directed to Bonner, which also discloses a leadless cardiac pacemaker biostimulator as seen in figures 1 and 3A, and thus is analogous art to Schmidt. The biostimulator includes a housing 152 having an electronics compartment containing a processor configured to stimulate a target tissue and a longitudinal axis (see figure 3A and par. 0047). A resilient scaffold and fixation element having struts 102 extends radially outward from the housing to a tissue contact region (see figure 3A and par. 0050). All of the distal features are included on a header 112 attached to the housing (figure 3B and par. 0050, 0053, 0054). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to include a header for the distal elements of Schmidt as taught by Bonner in order to electrically isolate the distal parts from the electronics (par. 0053 for motivation). 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Roberts and Nakazawa in view of Jensen et al. (US 2008/0255647, hereinafter Jensen)
Regarding claims 9 and 18, Schmidt, as modified above, discloses the applicant’s basic invention, including the resilient scaffold having at least one electrically conductive portion, but is silent as to there being multiple electrode portions. Attention is directed to Jensen, which also discloses cardiac pacemaker biostimulator as seen in figure 45, and thus is analogous art to Schmidt. The biostimulator includes a housing 152 having an electronics compartment containing a processor 2 configured to stimulate a target tissue and a longitudinal axis (see figures 1 and 4). The processor can individually control 4 separate electrodes 1 (par. 0080 and 0004) Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to include multiple individually controllable electrodes in the resilient scaffold of Schmidt as taught by Jensen in order to only stimulate target tissue and avoid possible side effects (par. 0003-0004 for motivation). 
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Roberts and Nakazawa in view of Min et al. (US 2013/0116529, hereinafter Min).
Schmidt, as modified, discloses a resilient loop structure that can have a shape memory in order to be compressed during delivery and self-expand when delivered (par. 0053 of Roberts, which teaches the combined loop structure). However, Schmidt is silent as to the resilient scaffold specifically being a braided structure. However, Min is directed to a cardiac stimulator (and thus is analogous art) and also teaches a resilient scaffold 421a having a loop shape and electrodes that is self-expendable from a deformed state to a preset state, wherein the braided structure has a first length and a first width in a deformed/compressed state (see figure 2) and wherein the braided structure has a second length less than the first length and a second width greater than the first width in the preset state (see figures 1 and 4A and par. 0042, 0049). Therefore, it would have been obvious to one of ordinary skill in the art before, the applicant’s effective filing date to modify the loops of Schmidt, as modified, to specifically be a braided structure as Min teaches this to be a known structure for compressible loops in cardiac stimulators and using the braided material of Min would not affect the overall function of Schmidt, as modified.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792